Silverman, J.
dissents in part in a memorandum as follows: I would modify the order appealed from so as to deny plaintiff’s motion to strike the defense of lack of jurisdiction of the person as to defendant Bando Sangsa Company, Ltd., except as to the sixth cause of action, as to which said defendant concedes the propriety of the order. This complaint and this record are so confusing and yet skimpy that I think it is safer not to make any final rulings of law, either as to the sufficiency of the complaint or jurisdiction, until the facts are more fully explored.